Citation Nr: 1224426	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bladder impairment, claimed as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington DC.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

This matter was previously remanded by the Board in April 2012 with an order to provide the Veteran with a statement of the case (SOC).  That was not accomplished.  A Board remand "confers on the . . . claimant, as a matter of law, the right to compliance with the remand orders" and when such remand orders "are not complied with, the Board itself errs in failing to [e]nsure compliance."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence, another remand is necessary.  

In a January 2012 document titled as a "Supplemental Statement of the Case," the AMC rendered a decision stating that "Entitlement to service connection for bladder impairment, secondary to service connected lumbar spine, is not established."  See 38 U.S.C.A. § 5104 (West 2002).  There is no earlier decision by VA denying service connection for bladder impairment.  Regardless of how the January 2012 document was titled, it was the first decision of a VA agency of original jurisdiction (AOJ) denying a claim of entitlement to service connection for bladder impairment.  In March 2012 argument, the Veteran, through his representative, diasagreed with that decision and indicated a desire to appeal the decision, thus initiating review of the decision by the Board.  38 U.S.C.A. § 7105(a) (West 2002).  It does not appear from the record before the Board that the disagreement has been resolved; therefore, statute requires that VA issue an SOC on this issue.  38 U.S.C.A. § 7105(d) (West 2002).  Where a notice of disagreement has been filed, the decision is in appellate status and the Board has jurisdiction to remand the matter for issuance of an SOC if one has not yet been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action:

Provide an SOC to the Veteran with regard to the January 2012 decision, issued by the AMC, that denied service connection for bladder impairment.  Then, only if his appeal is timely perfected and the appeal is not satisfied or withdrawn, return the issue to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


